DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
This is in response to applicant’s amendment/response filed on 01/28/2022, which has been entered and made of record. Claims 1, 5, 7, 8, 11, 15, and 19 have been amended. Claims 4, 10, and 18 have been canceled. Claims 1-3, 5-9, 11-17 and 19-20 are pending in the application. 
Applicant’s arguments with respect to amended independent claims 1, 7 and 15, in regard to reducing data points, have been considered but they are not persuasive.
In Remarks, pages 9-11, the Applicant argued that reference Mathur fails to teach reducing the number of data points for a cell outside of the view volume by merging and spatially filtering the volumetric data to replace a first number of points with a second number of points, wherein the first number is larger than the second number.
Examiner respectfully disagrees. Mathur at least in Figs. 11 below and par. [0284], teaches the display system may reduce a resolution of the particular content, and apply a blurring process (e.g., Gaussian blur) to the particular content… the blurring may reduce the perceptibility of the lower resolution (e.g., the blurring may reduce the perceptibility of increases in pixel size due to the lower resolution)… As Mathur reduces resolution for the volumetric data at regions/zones/cells outside of user’s fixation, it is increasing pixel size, reducing number of pixels within that cell (from 10000 polygons toward 5 polygons). It is replacing the number of pixels/points for a high resolution by a smaller number of pixels (points) through increasing pixel size. It is merging pixels/points to display and spatially filtering data to reduce resolution.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kerckaert (US 20200020154) in view of Mathur (US 20190287495).
Regarding claim 7, Kerckaert teaches: 
A system to manage volumetric data, the system comprising:
a view volume definer to define a view volume in a volume of space, wherein the volumetric data has multiple points in the volume of space and at least one point is in the view volume and at least one point is not in the view volume (Kerckaert at least in Abstract and pars. [0008, 0027], teaches dividing a point cloud (volumetric data in the volume of space) in cells, whereby for each cell a set of levels of detail is created, each level of detail comprising a set of points… creating a pixelated image based on a stored preprocessed point cloud and a view frustum… selecting a view frustum. Depending on the selected view frustum, there is at least one data point of the point cloud that is not in the view volume.)
a grid definer to define a grid in the volume of space, the grid having multiple cells, wherein the volume of space is divided into respective cells, each point has a corresponding cell in the grid, and each cell in the grid has zero or more corresponding points; (Kerckaert at least in Abstract, Fig. 2 and pars. [0008, 0037, 0052], teaches the point cloud is recursively subdivided in cells with slice planes. Subdivision of a given cell is stopped once the cell contains at most a predetermined amount of points… a dynamic grid is imposed over a cell for the creation of the levels of detail. The dynamic grid can be rectangular and can subdivide the cell in rectangular cuboids…)
a processor to receive the view volume from the view volume definer and the grid from the grid definer (Kerckaert at least in pars. [0049-0050], to render at least a part of the point cloud in a pixelated image based at least in part on the view frustum. The pixelated image is then presented on the screen… the preprocessed point cloud is stored in a main file and one or more point set files, as described earlier in this document. Upon selection of the view frustum with the user interface, the cells which contribute to the pixelated image are determined based on information stored in the main file and suitable minimal distances are chosen for each cell. Only the relevant point set files then need to be loaded from the non-transitory storage medium to create the pixelated image on the processor); and
Kerckaert at least in par. [0008], teaches the points within a group are collapsed to a collapsed point. This collapsed point is part of the new coarser LOD.
Kerckaert is silent to teach:
a point reducer to receive the view volume and the grid from the processor to reduce the number of points for a cell in the grid of the volumetric data, when the cell is outside the view volume by merging and spatially filtering the volumetric data to replace a first number of points with a second number of points, wherein the first number is larger than the second number, wherein the processor displays the point-reduced volumetric data once the point reducer finishes its operation. (The missing limitation is reducing data points for cell outside of a view.)
On the other hand, Mathur in Figs. 11 and paragraphs below, teaches reducing data points for cell outside of a view by merging and spatially filtering the volumetric data to replace a first number of points with a second number of points, wherein the first number is larger than the second number (


    PNG
    media_image1.png
    435
    565
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    427
    558
    media_image2.png
    Greyscale

(Mathur at least in pars.:
[0252], the display system's display frustum is divided into resolution adjustment zones; ... Virtual content that is closer in proximity to the fixation point may be presented at a greater resolution than content farther from the fixation point.
[0262] As disclosed herein, the resolution of a virtual object may be determined based upon the proximity of the virtual object to the fixation point. In some embodiments, the resolution may be modified as a function of the distance between the virtual object and the fixation point. In some embodiments, the modifications may occur in discrete steps; that is, a similar modification may be applied to all virtual objects disposed in a particular volume or zone. FIG. 11A1 illustrates an example of a representation of a top-down view of adjustments in resolution in different resolution adjustment zones based on three-dimensional fixation point tracking. The display system may divide the display frustum into multiple volumes or resolution adjustment zones, and modify resolution in discrete steps corresponding to these zones. Thus, in some embodiments, to determine an adjustment in the resolution of virtual content, the display system may utilize information describing volumes of space (referred hereinafter as resolution adjustment zones), and assignments of resolution adjustments to each volume of space. As illustrated, a field of view provided by the display system (e.g., the display frustum of the display) is separated into a plurality of different zones each encompassing a range of depths from a user (e.g., depth ranges 1102A-1102E). In some embodiments, each depth range 1102A-1102E has a single associated depth plane that may be presented by the display system. With continued reference to FIG. 11A1, five zones encompass each identified range of depths from the user and are contiguous along a lateral direction. In the illustrated example top-down view, the field of view is divided into a grid 1100 of 25 zones. Each zone represents a volume of real-world space in which virtual content may be placed for a user.
[0282] In some embodiments, the display system may access information usable to separate a field of view of the user (e.g., corresponding to the display frustum) into zones, with each zone representing a volume of space in which content may be included. The accessed information, for example the grid illustrated in FIG. 11A1, may indicate a particular resolution to utilize when rendering content that is to be included in each zone, with the three-dimensional fixation point being set at a center of the grid. Additionally, the grid may indicate drop-offs in resolution to utilize when rendering content. For content that is included in multiple zones (e.g., content located in three-dimensional space claimed by two zones), the display system may optionally adjust a resolution of the content to correspond to a single zone, or optionally adjust portions of the content according to corresponding zones in which the portions are located. [0283] When setting the resolution of content, the display system renders content located at the fixation point (e.g., in a same zone as the fixation point) at a full or maximum resolution. The maximum resolution may be based on a maximum value that hardware and/or software of the display system is capable of rendering, while ensuring that content is presented to the user at greater than a threshold refresh rate (e.g., 60 Hz, 120 Hz) and optionally ensuring that the content is updated at speeds greater than vergence rates (e.g., greater than 60 ms) and greater than accommodation times (e.g., 20 ms to 100 ms) to reduce the perceptibility of changes in resolution. The display system may dynamically modify the maximum resolution, for instance prior to the display system rendering each frame, based on available resources of the display system. 
Mathur at least in par. [0284], teaches the display system may reduce a resolution of the particular content, and apply a blurring process (e.g., Gaussian blur) to the particular content… the blurring may reduce the perceptibility of the lower resolution (e.g., the blurring may reduce the perceptibility of increases in pixel size due to the lower resolution)… As Mathur reduces resolution for the volumetric data at regions outside of user’s fixation, it is increasing pixel size, reducing number of pixels within that cell, hence it is merging data to display and spatially filtering data to reduce resolution.)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to implement method of reducing the resolution outside of user’s fixation of concentrated view volume, as disclosed by Mathur, with Kerckaert’s 3D volume rendering system. The combination reduces the use of computational and energy resources by the display system, while preferably having low impact on the perceived image quality of the virtual content. (Mathur [0298])

Regarding claim 8, Kerckaert in view of Mathur teaches:
The system of claim 7, wherein the system is a head-mounted virtual reality (VR) set worn by a user, wherein the VR set is configured to process and display the volumetric data for viewing by the user (Mathur at least in pars. [0006, 0010], teaches user’s HMD for AR/VR that is capable to display volumetric data.)

Regarding claim 9, Kerckaert in view of Mathur teaches:
The system of claim 7, wherein the view volume is a 3-D box. (Mathur at least in Fig. 11 above).

Regarding claim 11, Kerckaert in view of Mathur teaches:
The system of claim 7, wherein the mergers and spatial filters also perform local averaging of position, color, and size of each point in the second number of points. (Mathur at least in pars. [0013-0015], adjusting a resolution of component color images forming virtual content based on: a proximity of the virtual content from a user fixation point; and a color of the component color image, wherein at least one of the component color images differs in resolution from component color images of another color. [0284], the display system may reduce a resolution of the particular content, and apply a blurring process (e.g., Gaussian blur) to the particular content… the blurring may reduce the perceptibility of the lower resolution (e.g., the blurring may reduce the perceptibility of increases in pixel size due to the lower resolution)… The blurred region represents an averaging of the local pixels. Blurring insures that the represented pixel(s) in a region of an image with properties (in position, color, and size) that are closest in to expected properties of a feature being in that region of the image.)

Regarding claim 12, Kerckaert in view of Mathur teaches:
The system of claim 7, further comprising
a sub-cell definer to define two or more sub-cells for a cell in the grid, wherein each sub-cell is within the cell. (Kerckaert at least in Abstract, Fig. 2 and pars. [0008, 0037, 0052], teaches the point cloud is recursively subdivided in cells with slice planes. Subdivision of a given cell is stopped once the cell contains at most a predetermined amount of points… a dynamic grid is imposed over a cell for the creation of the levels of detail. The dynamic grid can be rectangular and can subdivide the cell in rectangular cuboids… Mathur at least in Fig. 11B above for sub-cells within cell in the grid.)

Regarding claim 13, Kerckaert in view of Mathur teaches:
The system of claim 12, wherein the sub-cell definer defines position, color, and size of each point using a box filter in three dimensions. (In addition to rationale for rejection in claims 11, Mathur at least in pars. [0178, 0284, 0295, 0570], teaches the display system performing a convolution of a kernel associated with blurring (e.g., a Gaussian kernel, circular kernel such as to reproduce a bokeh effect, box blur, and so on) to the content.)

Regarding claim 14, Kerckaert in view of Mathur teaches:
The system of claim 12, wherein the sub-cell definer defines position, color, and size of each point using a Gaussian filter in three dimensions. (In addition to rationale for rejection in claim 11, Mathur at least in pars. [0178, 0284, 0570], teaches the second virtual object may be reduced in resolution, and further adjusted via a blurring process (e.g., a Gaussian blurring kernel may be convolved with the second virtual object)… the display system may reduce a resolution of the particular content, and apply a blurring process (e.g., Gaussian blur) to the particular content. In this way, the particular content may be rendered at a lesser resolution, while being blurred to represent that the particular content is, for instance, further away from the user than the fixation point.)
Regarding claims 1, 3, 5-6, 15, 17 and 19-20, it recites similar limitations of claims 7 and 9-12 but in different forms. The rationale of claims 7, 9 and 11-12 rejection is applied to reject claims 1, 3, 5-6, 15, 17 and 19-20.

Regarding claim 2, Kerckaert in view of Mathur teaches:
The method of claim 1, further comprising
keeping the number of points constant for the cells that are inside the view volume. (Mathur at least in Figs. 11 and par. [0284], teaches volumetric data (points) at user’s fixation are kept at the highest (constant) resolution.)
Regarding claim 16, it recites similar limitations of claim 2 but in different form. The rationale of claim 2 rejection is applied to reject claim 16.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC N DOAN whose telephone number is (571)270-3397. The examiner can normally be reached Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUC N DOAN/Examiner, Art Unit 2619